UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4879


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SCOTT WILSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00036-RDB-1)


Submitted:   October 25, 2011             Decided:   November 4, 2011


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean P. Vitrano, HAZLEHURST VITRANO, LLC, Hunt Valley, Maryland,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Harry M. Gruber, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Scott Wilson pled guilty to one count of arson, 18

U.S.C. § 844(i) (2006).              The district court departed above the

Guidelines    range    and      sentenced          Wilson       as     a    de    facto     career

offender to a term of 240 months imprisonment.                                U.S. Sentencing

Guidelines Manual §§ 4A1.3(a), 4B1.1 (2009).                               Wilson appeals his

sentence, contending that the district court clearly erred in

awarding him a two-level adjustment for obstruction of justice,

USSG    § 3C1.1,    and    that       it     failed        to    articulate          sufficient

reasons for the upward departure.                   We affirm.

            Wilson and his wife, Sarah Manning, ran a business

together at their primary residence, both before and after their

divorce, until her death in 2007.                         Thereafter, Wilson became

involved in a legal dispute with his wife’s family over her

estate.      On    October      21,        2008,    the     Howard          County,     Maryland

circuit    court   issued       a    ruling        that    was       adverse       to   Wilson’s

attempt to assert a claim on the estate through the business.

On October 31, 2008, Wilson set fire to the house, resulting in

its    complete    destruction.              Following          the    fire,       in   a   tape-

recorded interview with an insurance investigator, Wilson said

he knew that the Bureau of Alcohol, Tobacco, and Firearms (ATF)

was    investigating      the       fire    and     that    he        believed      his     wife’s

family members were saying he had caused it.                                     Wilson strewed

glass and screws on the driveway of Priscilla Manning Ford, his

                                              2
wife’s sister, the executor of the estate.                    He also called Mary

Lou Manning, his wife’s mother, threatening to kill her and her

grandchildren, and called John Manning, Jr., his wife’s brother,

and threatened to kill him.

            In    the    presentence        report,     the      probation      officer

recommended a Guidelines range of 63-78 months, but suggested

that an upward departure under § 4A1.3 might be appropriate in

light of Wilson’s ten prior convictions for arson, none of which

were counted in his criminal history because they were outside

the applicable time period.                Wilson also had an outdated prior

conviction for assault resulting from an incident where he held

his mother hostage with a shotgun.                   The government requested a

departure to the Guidelines range that would apply if Wilson

were a career offender, i.e., had two prior felony convictions

for a crime of violence that were countable in his criminal

history.

            At sentencing, an ATF agent testified about the fire

investigation,      as    well        as    evidence     uncovered       during     the

investigation     that    Wilson      had    responded      to   his    first    wife’s

leaving him by trying to burn their house down after locking her

in the bathroom and that Wilson had been paid to burn several

structures in 1988.           The district court agreed that a departure

was   appropriate       and    that    a    lesser     departure       than   the   one

requested    by    the    government         would     be   insufficient.           The

                                            3
departure produced a Guidelines range of 210-240 months.                                     The

court imposed the statutory maximum term of 240 months.

              A     sentence      is    reviewed      for    reasonableness        under      an

abuse-of-discretion standard.                   Gall v. United States, 552 U.S.
38, 51 (2007).            This review requires appellate consideration of

both    the       procedural       and        substantive       reasonableness          of     a

sentence.         Id.      After determining whether the district court

properly calculated the defendant’s advisory Guidelines range,

the    appeals         court    next    assesses       whether      the    district     court

considered         the     §    3553(a)       factors,       analyzed      any    arguments

presented         by     the    parties,       and     sufficiently        explained         the

selected sentence.              Id. at 49-50; see United States v. Lynn, 592
F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564
F.3d 325,       330    (4th    Cir.    2009)       (same).        Finally,     this   court

reviews       the        substantive       reasonableness            of    the    sentence,

“tak[ing]         into    account       the    totality        of    the   circumstances,

including the extent of any variance from the Guidelines range.”

United States v. Hargrove, 625 F.3d 170, 183 (4th Cir. 2010)

(internal quotation marks omitted), cert. denied, __ S. Ct. __,

2011 WL 4536007 (U.S. Oct. 3, 2011) (No. 11-5287).

              Wilson       first    argues      that    no     evidence     supported        the

district court’s conclusion that he intended to obstruct the

fire or grand jury investigation when he made post-fire threats

                                                4
to   the    Mannings.         A     district      court’s    determination              that   a

defendant     obstructed           justice    is     reviewed      for       clear      error.

United     States v.     Hughes,      401 F.3d 540,    560      (4th     Cir.     2005).

Guideline § 3C1.1 provides that –

       If (A) the defendant willfully obstructed or impeded,
       or attempted to obstruct or impede, the administration
       of   justice  with   respect  to   the  investigation,
       prosecution, or sentencing of the instant offense of
       conviction, and (B) the obstructive conduct related to
       . . . the defendant’s offense of conviction and any
       relevant conduct . . . increase the offense level by 2
       levels.

             Wilson maintains that his conduct toward the Mannings

after the fire related solely to the ongoing dispute over his

former wife’s estate, which pre-dated the fire, and that the

government     lacked       evidence    directly       connecting        Wilson’s        post-

fire conduct to the investigation.                   However, the district court

did not ignore this fact.                    The court noted that Wilson had

engaged in conduct which expressed his hatred for the Manning

family     before   the      fire     and    after    the    fire,       and      the    court

considered     whether        the     post-fire       threats         and     intimidating

conduct related to the fire investigation.                       The court ultimately

found,      based      on      Wilson’s        statement         to      the      insurance

investigator, that Wilson was aware of the fire investigation

and the Mannings’ participation in it, and that Wilson’s post-

fire   threats      to      them    were     motivated      in    part       by   this     new

circumstance.       Application Note 4(a) to § 3C1.1 states that the


                                              5
adjustment applies to “threatening, intimidating, or otherwise

unlawfully      influencing          a     . . .      witness          . . .    directly      or

indirectly, or attempting to do so[.]”                              We conclude that the

court did not clearly err in finding that the adjustment applied

in Wilson’s case.

            Next, Wilson argues that his sentence is unreasonable

because the district court “failed to articulate a sufficient

justification”         for    the    departure.            A   district        court      commits

procedural      error    in     sentencing          when    it      fails     “to   adequately

explain the chosen sentence.”                   Gall, 552 U.S. at 51.                  However,

in this case the reasons for the departure and the extent of the

departure       were    straightforward.                   “[W]here         underlying       past

criminal     conduct         demonstrates           that    the      defendant       would     be

sentenced as a career offender but for the fact that one or both

of   the    prior       predicate        convictions           was      not    counted,      the

sentencing      court    may    depart       directly          to    the    career     offender

guideline range.”             United States v. Myers, 589 F.3d 117, 125

(4th Cir. 2009) (quoting United States v. Cash, 983 F.2d 558,

562 (4th Cir. 1992) (internal quotation marks omitted)), cert.

denied, 130 S. Ct. 3306 (2010).

            The district court considered and rejected a lesser

departure,      and     explained        that       Wilson       had    not    rehabilitated

himself    in    the     time       that    had      passed         since     his   ten    arson

convictions in 1981, that he had continued to set destructive

                                                6
fires, that he continued to pose an immediate threat to the

community,     and     that    his   conduct          was   not   excused         by    mental

illness or substance abuse.

              In evaluating the district court’s explanation of the

sentence imposed, the district court must consider the 18 U.S.C.

§ 3553(a) (2006) factors and explain the sentence, although it

need not explicitly refer to § 3553(a) or discuss every factor

on the record.        United States v. Johnson, 445 F.3d 339, 345 (4th

Cir.    2006).         However,      the    district          court     “must      make      an

individualized        assessment     based       on    the    facts      presented”         and

apply    the       “relevant      § 3553(a)           factors      to       the    specific

circumstances of the case before it.”                       Carter, 564 F.3d at 328

(citation, internal quotation marks, and emphasis omitted).                                 The

district      court     complied     with        these      requirements,          and      the

resulting     sentence    was     neither        procedurally         nor   substantively

unreasonable.

              We   therefore      affirm        the     sentence        imposed        by   the

district    court.       We    dispense     with       oral    argument       because       the

facts   and    legal    contentions        are     adequately         presented        in   the

materials      before    the    court      and    argument        would     not     aid     the

decisional process.

                                                                                   AFFIRMED




                                            7